Citation Nr: 1038358	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-31 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 
percent from December 22, 2005 to July 7, 2007, a disability 
rating higher than 20 percent from July 8, 2007 to September 1, 
2009 and a disability rating higher than 10 percent from 
September 2, 2009 for right knee meniscal repair.

2.  Entitlement to an initial disability rating higher than 10 
percent for pyrosis.

3.  Entitlement to an initial disability rating higher than 10 
percent for a lumbar strain with degenerative disc disease.

4.  Entitlement to an initial disability rating higher than 10 
percent for adult attention deficit disorder with depressive 
disorder not otherwise specified.

5.  Entitlement to service connection for sciatica.

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to December 
2005 in the United State Coast Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from May 2006, June 2007 and October 2009 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The May 2006 rating decision, in part, 
granted service connection for a lumbar strain with a 10 percent 
disability rating, effective December 22, 2005, granted service 
connection for adult attention deficit disorder with depressive 
disorder not otherwise specified with a 10 percent disability 
rating, effective December 22, 2005, granted service connection 
for a right knee meniscal repair with a 0 percent disability 
rating, effective December 22, 2005, granted service connection 
for pyrosis with a 0 percent disability rating, effective 
December 22, 2005 and denied service connection for sciatica.

In a June 2007 rating decision, the RO denied entitlement to 
service connection for sleep apnea.

In an October 2009 rating decision, the RO increased the 
Veteran's evaluation for a right knee meniscal repair to 10 
percent effective December 22, 2005, increased the rating to a 20 
percent disability rating from July 8, 2007 to September 1, 2009 
and returned the disability rating to 10 percent from September 
2, 2009.  However, the issue of entitlement to a higher 
disability evaluation for a right knee meniscal repair for these 
three periods remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993). 

In August 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record. 

The issue of entitlement to service connection for sleep apnea is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to July 7, 2007, right knee meniscal repair was not 
shown to be productive of flexion limited to 30 degrees.  There 
was full extension of the knee.  Instability of the knee was not 
demonstrated.

2.  From July 8, 2007 to September 1, 2009, the right knee 
meniscal repair was manifested by complaints of pain with flexion 
not limited to 15 degrees, extension not limited to 20 degrees, 
and no objective evidence of severe recurrent subluxation or 
lateral instability.

3.  Since September 2, 2009, right knee meniscal repair was not 
shown to be productive of flexion limited to 30 degrees.  There 
was full extension of the knee.  Instability of the knee was not 
demonstrated.

4.  Pyrosis is manifested by dysphasia, heartburn, epigastric 
pain, scapular pain, reflux, regurgitation of stomach contents, 
nausea and vomiting without anemia, signs of significant weight 
loss or malnutrition, or significant effect on usual occupation 
or usual daily activities, without considerable or greater 
impairment of health. 

5.  A lumbar strain with degenerative disc disease is manifested 
by limitation of motion that does not equate to forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

6.  Competent medical evidence demonstrates that the Veteran's 
service-connected adult attention deficit disorder with 
depressive disorder not otherwise specified is manifested by 
symptoms indicative of no more than mild social and occupational 
impairment.

7.  There is no competent and persuasive evidence that the 
Veteran has a current sciatica disability.


CONCLUSIONS OF LAW

1.  Prior to July 7, 2007, the criteria for an initial evaluation 
in excess of 10 percent for right knee meniscal repair have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5014, 5256-5262 (2009).

2.  From July 8, 2007 to September 1, 200, the criteria for an 
initial evaluation in excess of 20 percent for right knee 
meniscal repair have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5003, 5258, 5260, 5261 (2009).

3.  Since September 2, 2009, the criteria for an initial 
evaluation in excess of 10 percent for right knee meniscal repair 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5258, 
5260, 5261 (2009).

4.  The criteria for an initial rating in excess of 10 percent 
for pyrosis are not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.20, 4.114, 
Diagnostic Codes 7399-7346 (2009).

5.  The criteria for an initial rating in excess of 10 percent 
for a lumbar strain with degenerative disc disease have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5237, 5243, General Rating Formula for 
Diseases and Injuries of the Spine (2009). 

6.  The criteria for an initial rating in excess of 10 percent 
for adult attention deficit disorder with depressive disorder not 
otherwise specified have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2009). 

7.  Sciatica was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a July 2009 letter that 
explained what information and evidence was needed to 
substantiate a claim for service connection and increased ratings 
as well as what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA.  The letters also provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

After issuance of the July 2009 letter, and opportunity for the 
Veteran to respond, the October 2009 supplemental statement of 
the case (SSOC) reflects readjudication of the claims.  Hence, 
the Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claims.  The RO has either obtained, or made sufficient 
efforts to obtain, records corresponding to all treatment 
described by the Veteran.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's January 2006, and September 2009 VA 
examinations.  

Also of record and considered in connection with the appeal are 
the various written statements provided by the Veteran and by his 
representative along with his hearing transcript.  The Board 
finds that no additional RO action to further develop the record 
on the claims is required here.  Overall, there is no evidence of 
any VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication. 

Laws and Regulation- Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10. 
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009). In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 

The Court held that in evaluating a service-connected disability, 
functional loss due to pain under 38 C.F.R. § 4.40 (1997) and 
functional loss due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. § 4.45 (1997) must be 
considered.  When a Diagnostic Code does not subsume 38 C.F.R. §§ 
4.40 and 4.45, those provisions are for consideration, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 does 
not forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

Right Knee Meniscal Repair

The Veteran was assigned an initial 10 evaluation for right knee 
meniscal repair for the time period prior to July 7, 2007 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5014 (2009).  
He was assigned a 20 percent disability rating from July 8, 2007 
to September 1, 2009 and returned the disability rating to 10 
percent from September 2, 2009  pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2009).

5014 Osteomalacia. The diseases under diagnostic codes 5013 
through 5024 will be rated on limitation of motion of affected 
parts, as arthritis, degenerative, except gout which will be 
rated under diagnostic code 5002.  38 C.F.R. § § 4.71a, 
Diagnostic Code 5014 (2009). 

5010 Arthritis, due to trauma, substantiated by X-ray findings:
Rate as arthritis, degenerative. 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2009). 



500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or 
more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight flexion 
between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into 
the joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2009)

525
9
Cartilage, semilunar, removal of, symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)

Factual Background and Analysis

Service treatment records reflect that the Veteran underwent 
arthroscopic meniscus repair of his right knee in November 2005. 

The Veteran underwent a VA examination in January 2006.  The 
examiner noted that the Veteran had torn his right meniscus a 
year earlier playing volleyball.  The Veteran reported constant 
pain and swelling but indicated that the symptoms did not cause 
incapacitation.  It did prevent him from participating in sports.  
On examination, flexion was 0 to 140 degrees and extension was 0 
degrees.  Motion and functional loss were not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use or during flare-ups.  The 
anterior and posterior cruciate ligaments test of the right knee 
were less than 5mm.  There was no snapping or clicking.  The 
diagnosis was status/post right knee meniscal repair with 
subjective factors of pain.

In July 2007, the Veteran presented for VA outpatient treatment 
with complaints of pain, clicking, instability and feelings of 
giving way.  On physical examination, the right knee was tender 
medially, with a good range of motion, negative varus/valgus 
movement, no instability, and no grind.

A private facility MRI of the right knee, dated in September 2007 
demonstrated multiplanar tearing of the body and posterior horn 
of the medial meniscus, associated with a small joint effusion.

The Veteran underwent a VA examination in September 2009.  He 
reported weakness, stiffness, giving way, lack of endurance and 
pain.  He did not experience swelling, heat, redness, locking, 
fatigability, deformity, tenderness, drainage, effusion, 
sublaxation and dislocation.  He reported experiencing flare-ups 
once a day, lasting all day, which were precipitated by physical 
activity.  He described that pain as a 6 on a scale of 1-to-10, 
with 10 being the worst pain.  He stated that during the flare-
ups he limped and could not run, jump or use his right leg for 
much.  He had surgery in November 2005 and April 2008.  While he 
reported a reduced ability to use his knee, he stated that the 
condition had not resulted in any incapacitation.  On 
examination, the right knee showed no signs of edema, 
instability, abnormal movement, effusion, weakness, tenderness, 
redness, heat, deformity, malalignment, drainage, sublaxation or 
guarding of movement.  There was no locking pain, genu recurvatum 
or crepitus.  There was no ankylosis.  Range of motion showed 
flexion from 0 to 140 degrees and 0 degrees of extension. Each 
without pain.  Repetitive range of motion was possible and there 
was no additional degree of limitation.  The examiner noted that 
joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after repetitive 
use.  The stability tests were all within normal limits.  The 
examiner noted that the diagnosis was changed to post operative 
medial meniscus repair times two with residual scar.  This was a 
result of the progression of the previous diagnosis.  X-ray films 
of the right knee were within normal limits.  

During his August 2009 hearing before the undersigned VLJ, the 
Veteran stated that while he could walk with his knee problems, 
he could not run more than a few steps, for example when playing 
catch with his son.  He had not been issued a cane, crutch or 
brace for the knee.  .

For the period prior to July 8, 2007, the Board finds that a 
rating in excess of 10 percent for the right knee disability is 
not warranted.  Prior to July 8, 2007, the Veteran's status/post 
right knee meniscal repair had no evidence of lateral 
instability, recurrent subluxation, limited extension, or flexion 
limited to 30 degrees, including as a result of pain or 
functional loss.  Therefore, entitlement to an initial rating in 
excess of 10 percent for the Veteran's right knee disability 
prior to July 8, 2007 must be denied.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher rating for the 
Veteran's right knee disorder.  Prior to July 8, 2007, there is 
no evidence of flexion of the right knee being limited to 30 
degrees as is required for a 20 percent rating under Diagnostic 
Code 5260.  There is also no evidence of extension of the right 
knee being limited to 15 degrees as is required for a 20 percent 
rating under Diagnostic Code 5261.  Likewise, there is no 
evidence of moderate recurrent subluxation or lateral instability 
so as to merit a 20 percent rating under Diagnostic Code 5257.  
Therefore, these diagnostic codes are factually inapplicable in 
this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and evidence).

For the period from July 8, 2007 to September 1, 2009, the 
evidence reflects that the medical evidence provides no basis for 
assignment of more than a 20 percent rating for the right knee 
disability.  Initially, the Board notes that the Veteran is in 
receipt of the maximum allowable rating of 20 percent under 
Diagnostic Code 5258 for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint, and under Diagnostic Code 5010 (rated as degenerative 
arthritis under Diagnostic Code 5003) for arthritis.

Moreover, no other diagnostic code provides a basis for 
assignment of an increased rating for the service-connected right 
knee disability from July 8, 2007 to September 1, 2009.  In this 
regard, while a September 2007 MRI of the right knee revealed 
multiplanar tearing of the body and posterior horn of the medial 
meniscus, associated with a small joint effusion, flexion was not 
limited to 15° and extension was not limited to 20 degrees.  
These findings do not warrant assignment of a rating in excess of 
20 percent for the right knee under Diagnostic Code 5260 or 
Diagnostic Code 5261.  This evidence also provides no basis for 
assignment of separate ratings for limited flexion and extension.  
See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Additionally, 
there was no evidence of severe lateral instability or recurrent 
subluxation.

For the period from September 2, 2009, the Board finds the 
Veteran's post operative medial meniscus repair times two with 
residual scar did not have any evidence of lateral instability, 
recurrent subluxation, limited extension, or flexion limited to 
30 degrees, including as a result of pain or functional loss.  
Therefore, entitlement to a rating in excess of 10 percent for 
the Veteran's right knee disability from September 2, 2009 must 
be denied.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher rating for the 
Veteran's right knee disorder from September 2, 2009.  Throughout 
the period of appeal, there is no evidence of flexion of the 
right knee being limited to 30 degrees as is required for a 20 
percent rating under Diagnostic Code 5260.  There is also no 
evidence of extension of the right knee being limited to 15 
degrees as is required for a 20 percent rating under Diagnostic 
Code 5261.  Likewise, there is no evidence of moderate recurrent 
subluxation or lateral instability so as to merit a 20 percent 
rating under Diagnostic Code 5257. 

Additionally, throughout each appeal period, the medical evidence 
does not demonstrate any ankylosis (Diagnostic Code 5256), 
removal of semilunar cartilage (Diagnostic Code 5258), impairment 
of the tibia and fibula (Diagnostic Code 5262), or genu 
recurvatum (Diagnostic Code 5263).  Therefore, these diagnostic 
codes are inapplicable in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported by 
explanation and evidence). 

The Veteran is competent to provide testimony or statements 
relating to his right knee symptoms or facts of events he has 
observed and is within the realm of his personal knowledge, 
including his right knee pain, but he not competent to establish 
that which would require specialized knowledge or training, such 
as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 
(1994).  In this case, the while the Veteran has complained of 
the degree of right knee pain he experiences, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet.App. 80, 85 
(1997).  While the veteran subjectively complained of discomfort 
in the extremes of movement, the pathology and objective 
observations of the claimant's behavior do not satisfy the 
requirements for a higher evaluation.  A higher rating for any 
period in question is not merited.  


Pyrosis- Specific Law and Regulations

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 4.14. 
38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

When a veteran is diagnosed with an unlisted condition, it must 
be rated under an analogous diagnostic code.  See 38 C.F.R. §§ 
4.20, 4.27.  The diagnostic code is "built- up" by assigning the 
first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning "99" 
for the last two digits for all unlisted conditions.  See 38 
C.F.R. § 4.27.  Then, the disability is rated by analogy under a 
diagnostic code for a closely related disability that affects the 
same anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  Therefore, 
the Veteran's service- connected pyrosis has been rated according 
to the analogous condition of hiatal hernia under Diagnostic 
Codes 7399-7346.

734
6
Hernia hiatal:
Ratin
g

Symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment 
of health
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health
30

With two or more of the symptoms for the 30 percent 
evaluation of less severity
10
38 C.F.R. § 4.114, Diagnostic Code 7346 (2009). 

Factual Background and Analysis

Service treatment records note treatment of GERD 
(gastrointestinal reflux disease) with medications.  

The Veteran underwent a VA examination in September 2006.  He 
reported that he had been suffering from heartburn which had 
existed for 2 years.  It did not affect his general body health 
of his body weight.  His symptoms occurred intermittently as 
often as 7 times a week with each occurrence lasting an hour.  
The number of attacks within the past year was greater than 100.  
The ability to perform daily functions during flare-ups was not 
affected.  The current treatment was antacids.  There was no 
functional impairment and the condition did not result in any 
lost time from work.  Examination of the abdomen revealed no 
tenderness.

A October 2006 VA gastroenterology consultation was to the effect 
that the Veteran reported experiencing epigastric and 
retrosternal burning, especially after meals for about two years.  
He reported the sensation of food welled up in his chest.  He had 
tried several medications, and with the use of omeprazole, he 
experienced complete resolution of his gastrointestinal problems.  
He was eating well and able to sleep at night.  He denied 
dysphagia, odynophagia, or other symptoms.

The Veteran underwent a VA examination in June 2009.  He reported 
being diagnosed with acid reflux which had existed since 2004.  
The condition affected his general body health by causing the 
Veteran to get severe heartburn, nausea and indigestion if he did 
not take his medicine.  The condition did not affect his body 
weight.  He reported dysphasia, heartburn, epigastric pain, 
scapular pain, reflux and regurgitation of stomach contents and 
nausea and vomiting.  The symptoms described occurred constantly.  
He did not have arm pain.  He reported that his overall 
functioning impairment was severe indigestion, heartburn and 
nausea when he missed his medicine.  The diagnosis was active 
pyrosis.  The examiner noted that the Veteran took Nexium during 
the day and Rolaids at night.  There were no objective factors, 
the condition did not cause significant anemia and there were no 
findings of malnutrition.  

During his August 2009 hearing before the undersigned VLJ, the 
Veteran stated that he was last seen by VA for the pyrosis in 
2006.  He received his prescriptions through the mail.  As long 
as he kept taking his pills, the problem was manageable.

After a review of the evidence of record, the Board finds that 
the evidence does not support the assignment of an initial 
evaluation in excess of 10 percent for pyrosis.  It appears that 
the 10 percent evaluation for the Veteran's pyrosis disability 
was based on subjective reports of dysphasia, heartburn, 
epigastric pain, scapular pain, reflux, regurgitation of stomach 
contents, nausea and vomiting on a constant basis.  At no time, 
however, is the Veteran shown to have persistently recurrent 
epigastric distress with dysphasia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health, the criteria for the next 
higher, 30 percent, evaluation.  Rather, while the Veteran 
endorsed symptoms including epigastric pain, frequent 
regurgitation and nausea, and none of these symptoms was reported 
or shown to be persistently recurrent or capable of producing 
considerable impairment of health.  Accordingly, the Board finds 
that an initial evaluation in excess of 10 percent for pyrosis is 
not warranted. 

Lumbar Strain with Degenerative disc disease

The Veteran's lumbar strain with degenerative disc disease is 
currently rated 10 percent disabling under Diagnostic Code 5237.  
38 C.F.R. § 4.71a (2009). 

The Spine
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest 
five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphasia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months 
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009) 

Factual Background and Analysis

A December 2004 service treatment record reflected that the 
Veteran presented with a history of intermittent sharp, stabbing, 
back pain and radiation to his legs.

The Veteran underwent a VA examination in January 2006.  The 
examiner noted that the Veteran had been suffering from 
degenerative disc disease for 7 years with associated pain in the 
lower back.  The pain was constant and localized.  It was 
elicited by physical activity and alleviated by rest.  The 
Veteran reported that his pain did not cause incapacitation and 
the condition did not result in any lost time from work.  On 
examination, there were no complaints or radiating pain on 
movement.  Muscle spasms were absent and no tenderness was noted.  
There was negative straight leg raising on the right and left.  
There was no ankylosis of the spine.  Range of motion was 0 to 80 
degrees flexion with pain at 70 degrees, 0 to 30 extension with 
pain at 25 degrees, 0 to 30 degrees right lateral flexion, 0 to 
30 degrees left lateral flexion, 0 to 30 degrees right rotation 
and 0 to 30 degrees left rotation.  As noted in the range of 
motion findings, the joint function of the spine was additionally 
limited by pain after repetitive use.  There was no additional 
limitation due to fatigue, weakness, lack of endurance and 
incoordination.  The examiner was not able to make a 
determination without resorting to mere speculation on whether 
pain, fatigue, weakness, lack of endurance and incoordination 
additionally limited the joint function in degrees.  There were 
no signs of intevertebral disc syndrome with chronic and 
permanent root involvement.  Gross examination of all other 
joints and muscles were within normal limits.  The diagnosis was 
a lumbar strain.

A September 2008 VA treatment note indicated that the Veteran had 
low back pain without neurologic compromise.  

A January 2009 X-ray demonstrated early degenerative disc disease 
at L3-4, L4-5 and L5-S1.

The Veteran underwent a VA examination in September 2009.  The 
Veteran reported stiffness, fatigue, spasms, decreased motion and 
parathesia.  He did not experience numbness and weakness.  He 
described his pain level as moderate.  During flare-ups he 
experienced functional impairment which he described as "pain 
and weakness".  His condition had not resulted in any 
incapacitation.  He experienced no bowel problems, erectile 
dysfunction, but he had urinary urgency and frequency.  
Examination of the thoracolumbar spine revealed no evidence of 
radiating pain on movement.  Muscle spasm was absent and no 
tenderness was noted.  There was no guarding of movement and the 
examination did not reveal any weakness.  Muscle tone was normal 
and musculature was normal.  There was negative straight leg 
rising on the right and left.  There was no atrophy present in 
the limbs and there was no ankylosis of the thoracolumbar spine.  
Range of motion was 0 to 90 degrees flexion, 0 to 30 extension, 0 
to 30 degrees right lateral flexion, 0 to 30 degrees left lateral 
flexion, 0 to 30 degrees right rotation and 0 to 30 degrees left 
rotation.  Repetitive range of motion was possible and the joint 
function of the spine was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  The sensory examination was normal and there 
were no signs of lumbar intevertebral disc syndrome with chronic 
and permanent nerve root involvement.  X-rays of the lumbar spine 
were within normal limits.  The diagnosis was lumbar strain.  The 
examiner noted that at this time the condition was quiescent.  
The subjective factors were pain and the objective factors were 
normal examination and range of motion.

During his August 2009 hearing before the undersigned VLJ, the 
Veteran stated that he had never been prescribed a brace for his 
back.  He had been to a chiropractor a few times, it had been 
quite a while since his last visit.. 

The aforementioned evidence does not reflect any findings that 
would warrant an initial rating in excess of 10 percent solely 
under the criteria of the General Rating Formula.  None of the 
competent medical evidence of record shows that the Veteran has 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, the criteria required 
for the next higher (20 percent) rating for disabilities of the 
lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2009).  Indeed, his lumbar spine range of motion was shown to 
improve on VA examination in September 2009 from January 2006, 
and the January 2006 examiner noted only mildly decreased range 
of motion.  Therefore, an evaluation in excess of 10 percent 
under Diagnostic Code 5237 is not warranted.

The provisions for evaluating intervertebral disc syndrome are 
also not for application for the Veteran's service- connected low 
back disability because the evidence of record does not document 
any incapacitating episodes with bed rest prescribed by a 
physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009) 
(effective from September 26, 2003).

The Board further finds that the Veteran's loss of range of 
motion renders Diagnostic Code 5003 inapplicable, because the 
Veteran has loss of range of motion as described above and he is 
compensable for such loss of range of motion under Diagnostic 
Code 5242.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  
Also with regard to Note (1) of the General Rating Formula for 
Disease and Injuries of the Spine, the Board observes that the 
medical evidence fails to show the Veteran's lumbar spine 
disability has been productive of any objective neurological 
abnormalities.  

The Board also finds that there is no basis for the assignment of 
any higher rating based on consideration of any of the factors 
addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 
204-07.  The competent medical evidence reflects that the 
assigned 10 percent rating properly compensates the Veteran for 
the extent of functional loss resulting from any such symptoms. 

Accordingly, the Board finds that an initial evaluation in excess 
of 10 percent for a lumbar strain with degenerative disc disease 
is not warranted.

Adult Attention Deficit Disorder with Depressive Disorder 

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication
10
38 C.F.R. § 4.130, Diagnostic Code 9434  (2009)

The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is applicable 
if the manifestations of the service-connected psychiatric 
disorder result in total occupational and social impairment. 
Although the Rating Formula lists specific symptoms that are 
indicative of total impairment, the United States Court of 
Appeals for Veterans Claims has held that the symptoms listed in 
the Rating Formula are only examples, and that evidence of those 
specific symptoms is not required to show that the veteran is 
totally disabled. In rating a mental disability VA is required to 
consider all symptoms that affect social and occupational 
functioning, and not limit consideration to those symptoms listed 
in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In other words, the primary consideration is 
whether the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the veteran demonstrates those symptoms 
listed in the Rating Formula.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  

60
?
51
Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty 
in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 
(2009). 

Factual Background and Analysis

In August 2005 the Veteran was referred for a mental examination 
as his commanding officer was deeply disturbed by the content of 
a public website that the Veteran had been maintaining.  

An August 2005 mental examination noted that the Veteran had 
problems relating to peers and supervisors.  He reported past 
suicidal thoughts with specific plans such as jumping off a 
bridge, incidents where he became angry and upset and evidence of 
instability of mood.  On examination, he was alert, cooperative 
and oriented to time, place, person and circumstance.  Mood was 
within normal limits and affect was normal and appropriate.  Eye 
contact was normal and appropriate.  Speech was normal and 
thought processes were linear and goal directed.  There was no 
evidence of hallucinations, delusions, obsessions or compulsions.  
His behavior and thought content were normal.  Suicidal thoughts 
were absent but had been present in the past.  Homicidal thoughts 
have never been present.  Insight was good, judgment was intact 
and impulse control was good.  The diagnosis was adult attention 
deficit disorder (ADD). The examiner noted that there may be some 
mood instability but there was no evidence that would meet the 
diagnostic criteria for Bipolar Disorder.  GAF scores of 81-90 
were recorded.

An October 2005 mental examination diagnosed the Veteran with 
ADD.  His mood was frustrated.  His affect was full ranging and 
his clothing and grooming were appropriate and normal.  Behavior 
demonstrated no psychomotor abnormalities and level of 
consciousness was normal.  Cognitive functioning was normal.  He 
had no auditory or visual hallucinations.  Thought processes were 
not impaired and no thought disorder was noted.  Evaluation of 
connected showed no deficiency.  Thought content revealed no 
impairment.  There was no suicidal or homicidal ideation.  GAF 
scores of 61-70 were reported.

The Veteran underwent a VA examination in June 2006.  He reported 
experiencing sleeping problems for many years.  He currently was 
sleeping 10 hours a day and still did not feel rested.  Since he 
developed his mental condition, there have been no major changes 
except him experiencing the feeling of not wanting to do 
anything.  He has limited friendships.  On examination, 
orientation was within normal limits.  Appearance and hygiene 
were appropriate.  Behavior was appropriate.  Affect and mood 
were normal.  Communication was within normal limits.  Panic 
attacks were absent.  There was no delusionary history or 
hallucination history present.  Obsessional rituals were absent.  
Thought processes were appropriate and judgment was not impaired.  
Abstract thinking was normal.  Memory was within normal limits 
and suicidal and homicidal ideation was absent.  He had problems 
with attention and impulsivity.  He had mild signs of depression.  
The diagnosis was adult ADD and depressive disorder not otherwise 
specified.  The GAF score was 70.  The examiner noted that the 
Veteran had difficulty performing activities of daily living and 
had difficulty establishing/maintaining effective work/school and 
social relationships because of his depression and impulsivity.  
He had difficulty understanding complex commands because of 
concentration problems.   

A March 2009 VA treatment note recorded a score of 75.  A June 
2009 VA treatment note indicated that the Veteran's attention and 
concentration were good and that he did well at jobs in the 
shipyard.  His mood, energy and enjoyment were good.  His affect 
was bright and his demeanor calm.  His thoughts were linear 
without homicidal or suicidal ideation.  A GAF score of 55 was 
recorded. 

The Veteran underwent a VA examination in September 2009.  The 
Veteran dressed appropriately and appeared healthy and 
cooperative.  His affect was normal and he was receiving 
treatment at his VA clinic for attention deficit hyperactivity 
disorder (ADHD).  He was on Ritalin which appeared to be managing 
his disorder. Since service, the Veteran reported that the 
relationships with his work supervisors and coworkers have been 
good.  There have been major social function changes since he 
developed his mental condition as he did not socialize and felt 
uncomfortable with crowds.  On examination, orientation was 
within normal limits and appearance and hygiene were appropriate.  
Affect and mood were normal.  Communication and speech were 
within normal limits.  Concentration was within normal limits.  
Panic attacks were absent and no suspiciousness was present.  
Obsessional rituals were absent and there were no delusions or 
hallucinations.  Thought processes were appropriate.  He did not 
have slowness of thought or appear confused.  Judgment was 
impaired and abstract thinking was normal.  Memory was within 
normal limits.  Suicidal and homicidal ideation was absent.  The 
diagnosis was ADD and depressive disorder not otherwise 
specified.  A GAF score of 55 was recorded.  The examiner noted 
that the Veteran did not have difficulty performing activities of 
daily living.  He was able to establish and maintain effective 
work/school and social relationships.  The best way to describe 
his current psychiatric impairment was that his psychiatric 
symptoms were controlled by medication.  He had no difficulty 
understanding commands.  The Veteran did not pose a threat of 
danger or injury to self or others.

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected adult attention deficit disorder with 
depressive disorder not otherwise specified is manifested by no 
more than occupational and social impairment due to mild symptoms 
which are controlled by continuous medication. 

Objective medical evidence of record reflects that the Veteran's 
service-connected psychiatric disability has been manifested by 
complaints of depression.  These symptoms are reflective of 
occupational and social impairment no greater than what is 
contemplated in the currently assigned 10 percent disability 
rating.

The Board notes that the Veteran's symptomatology has not 
resulted in a disability picture that more nearly approximates 
the level of occupational and social impairment contemplated for 
a 30 percent rating under the applicable rating criteria.  The 
assignment of a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
certain symptoms.  In this case, treatment providers have 
determined that the Veteran's service-connected adult attention 
deficit disorder with depressive disorder not otherwise specified 
was of mild severity.

There is also no evidence that the Veteran experienced the level 
of occupational and social impairment contemplated for a 30 
percent rating specifically as a result of his service- connected 
adult attention deficit disorder with depressive disorder not 
otherwise specified.  Competent medical evidence of record 
clearly indicates that the Veteran exhibits adequate social 
functioning, as he has maintained relationships with family 
members and has maintained good working relationships. 

Further, the assigned GAF scores of 81-90, 61-70, and 75 are 
indicative mild symptomatology and mild difficulty in social and 
occupational functioning.  The Board notes that the GAF scores of 
55, reflected in the record, suggest more significant impairment 
than is contemplated by the assigned 10 percent rating.  However, 
the competent medical evidence of record clearly reflects that 
the Veteran has not exhibited the symptoms identified in the DSM-
IV as indicative of such a score on a continuous basis. 

The Board also notes that there is no question that the GAF score 
and interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2009).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment to be more consistent 
with a 10 percent rating.

Accordingly, the Board finds that entitlement to an initial 
disability rating higher than 10 percent for adult attention 
deficit disorder with depressive disorder not otherwise specified 
is not warranted.


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by 
the Veteran's right knee disability, pyrosis, lumbar strain with 
degenerative disc disease and adult ADD with depressive disorder 
not otherwise specified are appropriately contemplated by the 
rating schedule.  Indeed, higher evaluations are available and 
adequate for rating purposes, but the criteria for such 
evaluations have not been met by the Veteran.  Therefore, 
referral for consideration of an extraschedular evaluation is not 
warranted here.  Thun.  

Service Connection for Sciatica

Laws and Regulations

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.   Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden element is through a demonstration 
of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are generally not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran contends that he has sciatica which is related to his 
military service.

The Veteran's service treatment records demonstrate that the 
Veteran had complaints of chronic low back pain with radiation to 
his legs bilaterally.  The Veteran was diagnosed with 
degenerative disc disease of the lumbar spine.  However, they are 
negative for any diagnoses of sciatica.  A March 2005 separation 
examination did not report a diagnosis of sciatica.

The Veteran's claims file contains no evidence that he has a 
current sciatica disability.  On VA examination in January 2006, 
the examiner diagnosed the Veteran with a lumbar strain.  The 
examiner noted that for the claimed of condition of sciatica, 
there was no diagnosis because there was no pathology to render a 
diagnosis.  A September 2008 VA treatment note also indicated 
that the Veteran had low back pain without neurologic compromise.  
On VA examination in September 2009, the examiner noted that for 
the claimed of condition of sciatica, there was no diagnosis 
because there was no pathology to render a diagnosis.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Accordingly, where, as here, the claims file is void of any 
competent medical evidence establishing that the Veteran has a 
sciatica disability, the disability for which service connection 
is sought is not established, and thus, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for 
sciatica is denied because the first essential criterion for a 
grant of service connection, evidence of a current sciatica 
disability, has not been met. 


ORDER

Entitlement to an initial disability rating higher than 10 
percent from December 22, 2005 to July 7, 2007, a disability 
rating higher than 20 percent from July 8, 2007 to September 1, 
2009 and a disability rating higher than 10 percent from 
September 2, 2009 for right knee meniscal repair is denied.

Entitlement to an initial disability rating higher than 10 
percent for pyrosis is denied.

Entitlement to an initial disability rating higher than 10 
percent for a lumbar strain with degenerative disc disease is 
denied.

Entitlement to an initial disability rating higher than 10 
percent for adult attention deficit disorder with depressive 
disorder not otherwise specified is denied.

Entitlement to service connection for sciatica is denied.


REMAND

Regarding the Veteran's claim for service connection for sleep 
apnea, the RO denied the claim in a rating decision dated in June 
2007.  The RO notified the Veteran of its decision and his 
appellate rights in a June 2007 letter.  In a statement received 
at the RO in August 2007, the Veteran requested a formal 
reconsideration of the June 2007 rating decision.  The Veteran 
also submitted a statement from his roommate while in the 
military regarding his sleep apnea.  The Board accepts this as a 
timely notice of disagreement with the denial of service 
connection for sleep apnea.

As a statement of the case has not been issued from the Veteran's 
disagreement with the June 2007 decision that denied service 
connection for sleep apnea, the Board finds additional 
development as to this matter is required.  Manlincon v. West, 12 
Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

The RO should also take appropriate action 
on the Veteran's claim for service 
connection for sleep apnea, to include 
issuing a Statement of the Case to the 
Veteran and his representative on this 
issue.  The Veteran is informed that the 
claim will be returned to the Board 
following the issuance of the statement of 
the case only if it is perfected by the 
filing of a timely and adequate substantive 
appeal.  If a timely substantive appeal is 
filed, the issue should be certified to the 
Board for appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


